Spencer, J.
These proceedings were instituted by the commissioner of excise within thirty days from the receipt of the certificates presented by the holders for the purpose of surrendering them, pursuant to subdivision 1, section 25 of the Liquor Tax Law. On the return of the orders to show cause, the respondents filed affidavits setting up the fact of the surrender of the certificates and moved for a dismissal of the proceedings on the ground that proceedings to cancel a certificate could not be instituted subsequently to its surrender.
The statute is silent as to the time within which proceedings to cancel a certificate may he taken, except the provision that they must be instituted subsequently to the time of the issuance of the certificate. It may, however, be inferred, from the language of subdivision 2, section 25, that such proceedings may be instituted within the thirty days from the date of the receipt of the certificate by the State commissioner of excise. The words of the statute are as follows: , “ If within thirty days from the date of the receipt of such *320certificate by the state commissioner of excise the, person surrendering such certificate shall be arrested or indicted for a violation of the liquor tax law, or proceedings shall be instituted for the cancellation of such certificate, such petition (petition to surrender) shall not be granted until the final determination of such proceedings.”
I am, therefore, of the opinion that the objections made by the respondents must be overruled and the proceedings for the cancellation of the certificates continued.
Ordered accordingly.